Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 12/01/2020, applicant filed an amendment on 02/25/2021, amending claims 1, 2, 4, 8, 12, 15, and 19; and canceling claims 3, 11, 18.  The pending claims are 1, 2, 4-10, 12-17, and 19. 

Allowable Subject Matter
3.	Claims 1, 2, 4-10, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Knudson (US 10204624) relates to an information handling device for receiving a user input comprising a potential wake word; determining whether the potential wake word is associated with a stored wake word; and responsive to determining that the potential wake word is associated with the stored wake word, activating, based on the potential wake word, a digital assistant associated with the information handling device.  If it’s determined that the received word is associated with a false positive wake word, output associated with an alternative wake word.
The prior art reference Fox (US 20190371310) relates to a method and system for detecting a wake word command of a user within the running buffer of the most recent audio content; and based on detection of the wake word command of the user process the most recent audio content including the wake word command of the user to determine whether the wake word command of the user is invalid based on the most recent audio content; and based on 
The prior art reference Wojogbe (US 20190179611) relates to a process and system for detecting a wake word and determining whether the detected wake word is valid. If the detected wake word is determined to be invalid, the process can receive a messageindicating an absence of a valid wake word and can correspondingly suppress or otherwise prevent output of a feedback element.  If the detected wake word is determined to be valid, the process can receive a message indicating a presence of a valid wake word and output a corresponding feedback element after receiving a command request.
The prior art does not teach or suggest a device, computer-readable medium, and method for storing data identifying a wake phrase of a plurality of possible wake phrases, at least one of the plurality of possible wake phrases potentially being a valid wake input; storing data identifying a push-to-talk mode state; detecting a wake phrase in the audio stream; determining if the device is in a push-to-talk mode based on the push-to-talk mode state data; determining that the detected wake phrase is invalid as a wake input if the device is in a push-to-talk mode; determining that the detected wake phrase is valid or invalid as a wake input if the device is not in a push-to-talk mode; initiating presentation of output identifying a valid wake input as a result of determining that the detected wake phrase is invalid as a wake input; and initiating communication of a portion of the audio stream following the valid wake input to a natural language processing service as a result of determining that the detected wake phrase is valid as a wake input. , as claimed by independent claims 1, 8, and 15.
Dependent claims 2, 4-7, 9, 10, 12-14, 16, 17, and 19 are allowed for being dependent and further limiting independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659